Citation Nr: 1456554	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left rib disability. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from January 2009 and June 2009 rating decisions in which the RO denied service connection for a left shoulder injury and residuals of fractured ribs.  In June 2009 the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010. 

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was previously remanded by the Board in March 2013.  For reasons expressed below, the claims on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such it will, regrettably, further delay an appellate decision on these matters. 

As noted in the Introduction, in March 2013, the Board remanded the Veteran's claim for service connection for a left rib disability in order to obtain an addendum opinion and/or new examination regarding the etiology of such disability, as the June 2009 opinion was found insufficient.  In that opinion, the VA physician stated as follows:

      It could be a speculation that the current x-ray findings 
      (2009) showing "mildly displaced fx of the 7th rib with
      possible fractures also including the left 8th and 10th ribs"
      could be the old fractures in 1969.  Veteran had a fall from
      the ladder in 2000 at work but did not report rib fractures.
      VA Medical records did not show any treatment for residuals 
      of rib fractures.

In July 2013, the Veteran underwent another examination, wherein the examiner stated, "The veteran's 6th rib fracture historically was caused by his MVA in service. However, the vet has no disability related to same at this time. Also note that vet had subsequent rib fractures/trauma after service."  Notably, while the examiner reviewed the 2009 X-rays of the Veteran's ribs, he did not take new X-rays.

The Board finds the July 2013 opinion problematic, as the examiner did not address whether the 2009 X-ray findings, which show a left rib disability and were taken during the course of the appeal, could be related to service, as speculated by the June 2009 examiner.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when the claimed disability is shown at any point during the pendency of the claim, even if it subsequently resolves).  Additionally, it appears that the examiner only reviewed VA examination/treatment records, and not the Veteran's entire VBMS file, including the Board's prior remand.  On remand, the AOJ should obtain an appropriate addendum pinion, predicated on a review of the VBMS file, from the physician who conducted the July 2013 VA examination.  The AOJ should only arrange for another examination in connection with this claim if the prior examiner is unavailable, or another examination of the Veteran is deemed medically necessary. 

Regarding the left shoulder disability, the Veteran previously testified that he had surgery to remove a cyst on his left shoulder at The University of Michigan and those records were not on file.  In the March 2013 remand, the Board requested that the AOJ solicit such records from the Veteran.  The Veteran did not return a VA Form 21-4142, Authorization and Consent to Release Information form, for such records; instead, he submitted a VA Form 21-4142 indicating that he received said surgery at the Ann Arbor, Michigan, Veterans Hospital, in approximately 1984 or 1994 (the date is partially illegible).  As the Veteran's response was both incomplete and legally insufficient, on remand, the Veteran should be afforded another opportunity to provide current, appropriate authorization to enable VA to obtain these records.

Therefore, to ensure that all due process requirements are met, and that the record  is complete, while both matters are on remand, the AOJ should undertake undertake all appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file contains VA medical records from the Bay Pines VA Healthcare System, dated through April 9, 2013; hence, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Bay Pines VA Healthcare System, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 9, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ give also the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West  2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish current appropriate authorization to obtain, any outstanding private medical records, including any relevant records from the University of Michigan Hospital, if applicable.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Bay Pines VA Healthcare System any outstanding, pertinent records of  evaluation and/or treatment of the Veteran, dated since April 9, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records, including any relevant records from the University of Michigan Hospital (if applicable).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records/responses from each contacted entity are obtained, arrange to obtain an addendum opinion from the July 2013 VA examiner.  If that examiner is not available, or another examination is deemed medically necessary, document that fact, and arrange for VA examination of the Veteran by an appropriate physician.  


The contents of the entire, electronic claims file, to include a complete copy of this REMAND must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to the left rib injury described in the June 2009 X-ray report, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include the in-service automobile accident.  

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records and all other post-service treatment records, as well as all lay assertions, to include Veteran's assertions of continuity of symptoms since service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




